ORDER

PER CURIAM.
AND NOW, this 10th day of July, 2002, Harry James Childerston having been disbarred by consent from the practice of law in the State of Delaware by Order of the Supreme Court of the State of Delaware dated March 6, 2002; the said Harry James Childerston having been directed on May 8, 2002, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Harry James Childerston is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.